Citation Nr: 1013115	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-34 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
September 24, 2009, and in excess of 20 percent thereafter 
for chronic low back strain with degenerative joint disease 
and degenerative disc disease, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) (2009).

2.  Entitlement to service connection for degenerative joint 
disease of the bilateral ankles, claimed as secondary to 
service connected bilateral shin splints.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from July 1994 to 
February 1998.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

Although the RO has assigned a higher rating for the 
Veteran's low back disability during the pendency of this 
appeal, as higher ratings are available, and the Veteran is 
presumed to seek the maximum available benefit, the claim 
remains viable on appeal. Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  He initially disagreed with the 10 percent 
rating assigned, so the issue has been recharacterized as 
set forth on the title page.

The service connection issue was not included in the last 
supplemental statements of the case.  On his substantive 
appeal he indicated that he wanted to appeal the issue of 
shin splints.  He understood that part of the denial as to 
this issue concerned a finding that his ankle pain was 
secondary to shin splints.  Thus, the Board concludes that 
he did not withdraw his appeal as to this issue given the 
arguments made in the document.  Rather, it might be 
concluded that he has raised, or attempted to raise the 
issue of an increased rating for shin splints.  If he so 
desires, he should do so with specificity at the RO.  The 
issue on the title page may be decided without prejudice as 
evidence received after the substantive appeal concerned the 
other issue.

The issue of increased ratings for the Veteran's service-
connected low back disability will be considered within the 
Remand section of this document below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required.



FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  The objective medical evidence indicates that the 
Veteran does not currently have a bilateral ankle 
disability.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint 
disease of the bilateral ankles, claimed as secondary to 
service connected bilateral shin splints, are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are 
not prejudicial to the claimant.  Id.

In this appeal, a January 2006 pre-rating letter provided 
notice to the Veteran of the  evidence and information 
needed to substantiate his claim for service connection for 
degenerative joint disease of the bilateral ankles, to 
include as secondary to service-connected bilateral shin 
splints.  This letter also informed the Veteran of what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The letter further requested that the Veteran submit any 
additional information or evidence in his possession that 
pertained to his claim.  A March 2006 letter provided the 
Veteran with information regarding disability ratings and 
effective dates consistent with Dingess/Hartman..  The 
September 2006 RO rating decision reflects the initial 
adjudication of the claim for service connection for 
degenerative joint disease of the bilateral ankles, claims 
as secondary to service-connected bilateral shin splints.  
Hence, the January 2006 and March 2006 letters-which meet 
all four of Pelegrini's content of notice requirement- also 
meets the VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. 
Pertinent medical evidence of record includes the Veteran's 
service treatment records, VA medical records, private 
medical records and the reports of VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  Such 
permits a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice- connected disability by a service-connected 
disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995); 38 C.F.R. § 3.310(b).

The existence of a current disability is the cornerstone of 
a claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

An October 2005 VA joints examination report reflects that 
the Veteran was diagnosed with bilateral ankle strain.

October 2005 x-rays of the left and right ankle noted an 
impression that was negative, only noting posterior 
calcaneal spur on the right ankle.

A June 2006 VA joints examination report reflects that the 
claims file was not reviewed.  Physical examination of the 
left and right ankle was normal  The diagnosis was 
degenerative joint disease of the left and right ankle.  The 
VA examiner opined that the Veteran did not have a chronic 
ankle condition.  He opined that it was at least as likely 
as not that the pain the Veteran felt in his ankles was 
caused by the shin splints, which makes them associated.  He 
further opined that the degenerative changes in the ankles 
were not caused by the shin splints. 

In August 2007, the RO sought an addendum opinion from the 
June 2006 VA examiner since the claims file was not 
reviewed.  Thereafter, the examiner provided a September 
2007 opinion that his previous diagnosis of degenerative 
joint disease of the ankle was void given the plain films of 
the ankle on October 2005.  He further opined that there was 
no diagnosis for the ankles.

In light of the above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection.  In this regard, while an October 2005 
VA examination report reflects that the Veteran was 
diagnosed with ankle strain, the most recent opinion from 
September 2007 reflects that the Veteran has no diagnosis of 
a left or right ankle disability.  The Board is aware that 
the Veteran has continuously reported having pain in his 
ankles, and that such pain might be related to his service-
connected bilateral shin splints.  However, the Board points 
out that, like other symptoms, pain, alone, without a 
diagnosed or identifiable underlying malady or disability, 
does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Thus, the Board finds that the 
medical evidence in this case fails to establish the Veteran 
has a current bilateral ankle disorder. 

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131.  Thus, where, as here, the competent and  
persuasive medical evidence establishes that the Veteran 
does not have the claimed disability upon which to predicate 
a grant of service connection, there can be no valid claim 
for service connection.  See Gilpin v. West, 155 F. 3d 1353 
(Fed.  Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225  (1992).  In this case, the first criterion for a grant 
of service connection for a bilateral ankle disorder, 
whether on a direct or secondary basis are not met, and the 
claim must be denied.  

In addition to the medical evidence, in adjudicating the 
claim considered herein, the Board has considered the 
assertions of the Veteran.  However, in this case, the claim 
for service connection turns on the medical matter of 
current disability. Questions of diagnosis and etiology are 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is not shown to be other than a layman without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter. 
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent and 
persuasive evidence supports the claim, that doctrine is not 
for application, and the Veteran's claim for service 
connection for degenerative joint disease of the bilateral 
ankles, claimed as secondary to service-connected bilateral 
shin splints, must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for degenerative joint disease of the 
bilateral ankles, claimed as secondary to service-connected 
bilateral shin splints, is denied.


REMAND

In the September 2009 VA spine examination report, the 
examiner indicated that the claims file and the Veteran's 
medical records were not reviewed.  Thus, the VA examiner 
did not consider a December 2005 private medical record 
diagnosing the Veteran with L5 radiculopathy and VA medical 
records since April 2007 showing that the Veteran has 
complained of pain radiating down his right leg and that he 
has continuously been assessed with lumbar spine 
radiculopathy.  In fact, these predominate findings conflict 
with the September 2009 VA examiner's notation that the 
Veteran did not have radiating pain.  Therefore, to ensure 
that the record reflects that the Veteran's entire medical 
history has been considered and to address the current 
severity of the Veteran's service-connected low back 
disability, to include orthopedic and neurological 
manifestations, the Board finds that an additional 
examination, with findings responsive to all applicable 
rating criteria, is needed to properly evaluate this 
disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the Veteran with a thorough 
and contemporaneous medical examination).

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes VA medical records from the Salisbury VA 
Medical Center (VAMC) and the Charlotte Community Based 
Outpatient Clinic (CBOC), dated through August 2009.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Hence, the RO must obtain all 
outstanding medical records from the Salisbury VAMC and the 
Charlotte CBOC, dated from August 2009 to the present.

Furthermore, given the Veteran's assertions in various 
written documents that his  ability to work has been 
impacted by his service-connected low back disability such 
that he applied for and is now covered under the Federal 
Medical Leave Act (FMLA); on remand, the RO should also 
consider whether this claim meets the criteria for 
submission for extra-schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) (2009).  See Thun v. Peake, 22 Vet. 
App. 111 (2008) (the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
schedular evaluation is inadequate).

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC/RO should obtain from the 
Salisbury VAMC and the Charlotte CBOC, 
all pertinent, outstanding medical 
records from August 2009 to the present.  
The AMC/RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or 
responses received should be associated 
with the claims file.

2.  The AMC/RO should send the Veteran a 
letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim remaining on appeal, that 
is not currently of record.  In this 
regard, the Veteran should specifically 
provide authorization for VA to obtain 
records related to his application for 
coverage under FMLA and the underlying 
medical records. 

3.  Thereafter, the AMC/RO should 
arrange for the Veteran to undergo a VA 
spine examination, by an appropriate 
examiner, to determine the current 
severity of his service-connected low 
back disability.  The entire claims file 
must be provided to the examiner 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of the Veteran's 
documented medical history and 
assertions.  All necessary tests and 
studies should be accomplished and all 
clinical findings reported in detail.

The examiner should conduct range of 
motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison 
purposes). The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or in 
coordination associated with the low 
back.  If pain on motion is observed, 
the physician should indicate the point 
at which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss of the low back 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
any such additional functional loss in 
terms of additional degrees of limited 
motion.

In addition, incapacitation, to the 
extent identified, should be set out.  
Neurological manifestations, if any, 
should be described in detail and the 
examiner should comment on private and 
VA medical records assessing the Veteran 
with radiculopathy, as noted above. 

The examiner should comment upon the 
impact of the Veteran's low back 
disability on his employability.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.
 
4.  Then, consideration of submitting 
the increased rating claim on appeal to 
the Under Secretary for Benefits or 
Director of Compensation and Pension 
Service for an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
should be undertaken. An extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) is 
based on the fact that the schedular 
ratings are inadequate to compensate for 
the average impairment of earning 
capacity due to the Veteran's 
disabilities.  Exceptional or unusual 
circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  If the 
claim is submitted, documentation 
including the response should be in the 
claims folder. If not submitted, reasons 
why not should be spelled out as part of 
action in the next paragraph.

5. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim for 
higher ratings for the Veteran's 
service-connected low back disability.  
If the benefit sought on appeal remains 
denied, the Veteran should be provided 
with a SSOC that contains notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  The Board 
intimates no opinion as to the outcome 
in this case by the action taken herein.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


